DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed 08 May 2019 in reference to application 16/406,312.  Claims 1-20 are pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more. 

Claim(s) 1, 10, and 19 recite(s) receiving a user selection of a document to annotate, determining one or more domains of the document based on metadata, retrieving a set of annotations from annotation depository based on the domain, presenting the annotations to a user for selection, receiving a selection of annotation by the user, generating annotation metadata associated with the selection, and generating an annotated document based on the annotated metadata. 


The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform both the steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Claim(s) 2, 3, 11, 12 and 20 recite(s) performing operations to reconcile one users annotations of a document with those annotations made by other users by correlating these annotations.  These limitations, is a process that, under its broadest 

Claim(s) 2, 3, 11, 12 and 20 are recite(s) inputting the annotated electronic documents into a cognitive system to perform a cognitive operation, including generating a candidate answer to a natural language question based on the annotation data.  This limitation, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, but for the recitation of the generic computer components, a user could manually read an annotated document into their mind and determine candidate answer to natural language questions. Similar to the discussion above, any additional elements recited amount to generic computer components performing generic computer processes, and do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. Therefore these claims are not patent eligible. 

Claim(s) 4-6 and 13-15 recite(s) performing operations to reconcile one users annotations of a document with those annotations made by other users by correlating these annotations.  These limitations, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, but for the recitation of the generic computer components, a user could manually read annotations made by other users and correlate the annotations with their own. Similar to the discussion above, any additional elements recited amount to generic computer components performing generic computer processes, and do not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. Therefore these claims are not patent eligible. 

Claim(s) 7 and 16 recite(s) that the user interface for presenting the user with predefined annotations is a ribbon bar.  This additional element recited amount to generic ribbon interfaces that performs the generic computer function of providing an output and accepted in input. Thus this additional limitation does not integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. Therefore these claims are not patent eligible. 

Claim(s) 8, 9, 17, and 18 recite(s) determining sections of documents and modifying the available annotations based on the section of the documents.  These limitations, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer 

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action.  The following is a statement of reasons for the indication of allowable subject matter: 

Consider claim 1, The closet prior art of record Tremblay et al. (US PAP 2015/0347375), teaches a method (abstract), in a data processing system comprising at least one processor and at least one memory, the at least one memory (0108, memory) comprising instructions that are executed by the at least one processor (0108, processor) to cause the at least one processor to be configured to implement an annotation mechanism allows users to annotate documents with annotations for processing by a cognitive medical system (abstract), the method comprising: 
receiving, by the annotation mechanism via a user interface associated with the annotation mechanism, a user selection of an electronic document for annotation by a user (0060, user may select a text sample to annotate); 

receiving, by the annotation mechanism via the user interface, a selection of one or more annotations in the predefined set of annotations to be associated with the selected portion of the selected electronic document (0064, receiving selections of annotations from the user); 
generating, by the annotation mechanism, an annotated electronic document using the annotated metadata (0064, generating the annotated text).
	However the prior art of record does not specifically teach the limitations of “determining, by the annotation mechanism, one or more domains associated with the selected electronic document from an analysis of metadata associated with the selected electronic document; 
retrieving, by the annotation mechanism, from an annotation set repository, a predefined set of annotations associated with each determined domain of the selected electronic document; and 
generating, by the annotation mechanism, annotation metadata associating the selected portion of the selected electronic document using the selected one or more annotations” when combined with each and every other limitation of the claim. Therefore claim 1 contains allowable subject matter.

Claims 10 and 19 contains similar limitations as claim 1 and therefore contains allowable subject matter as well.

Claims 2-9, and 11-18, and 20 depend on and further depend on claims 1, 10, and 19 and therefore contain allowable subject matter as well.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 6:30am-5pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS GODBOLD
Examiner
Art Unit 2655



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2655